The plaintiff had a shipment of cotton-seed meal and cotton-seed hulls shipped to him at Barkers Creek from Murphy, N.C. Part of this shipment was lost or was stolen, and the plaintiff filed a claim with the agent of the defendant at Dillsboro for $14.80, covering that (393) portion of the shipment which was lost or destroyed. The claim was not paid within ninety days, and the plaintiff brought suit before a justice of the peace for $14.82, and for $50 penalty, and recovered judgment for the amount sued for, and the defendant appealed to the Superior Court. While the case was on trial in the Superior Court the plaintiff, by permission of the court, amended the summons so as to demand $14.80 damages instead of $14.82.
The jury answered the issue assessing his damage for lost goods at $14.80, and gave him $50 penalty, and the plaintiff took judgment against the defendant for $14.82 for lost goods and for $50 penalty, and the defendant appealed.
We have examined the record, and find no merit in the exceptions taken, except that the defendant has the right to have the judgment modified to conform to the verdict, by striking out two cents of the recovery.
Counsel for the defendant have probably filed as valuable a brief as could have been prepared, but we call the attention of the profession to the fact that it is no compliance with the rules to say, "Exception No. 1. This question and answer were incompetent." "Exceptions 4 and 5. These portions of the charge here excepted to are erroneous."
Briefs, to be helpful to the Court and to litigants, should contain a succinct statement of the facts and the reasons for the exceptions taken, and the authorities relied on. A "pass brief" does no good to either.
   No error. *Page 315 
(394)